Order, Supreme Court, Bronx County (Stanley Green, J.), entered August 11, 1995, which granted defendants’ motion for summary judgment dismissing plaintiff’s claim, unanimously affirmed, without costs.
The IAS Court correctly held that the affidavits submitted by plaintiff and her treating physicians, which make only general references to the alleged pain plaintiff continues to suffer and the alleged permanency of her condition, and which fail to specify either the nature of the limitations on the use of any body functions or organs or to state with particularity how the alleged pain affects plaintiff’s routine daily activities, were insufficient to overcome defendants’ prima facie showing that plaintiff’s injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Klapper v Metropolitan Suburban Bus Auth., 127 AD2d 566; compare, Mooney v Ovitt, 100 AD2d 702). Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.